To Whom It May Concern,

      Since I was a little girl I remember my mom saying “because the
doctor said”, when I would ask why I had to take medications or stay home
from school. So it was always in my head to listen and follow directions. So
when I got injured in 2002 I just did what my doctor asked of me. I
eventually moved to Dover NH on July 1st 2008 due to my husband’s
military career.

      In December 2008 I was sent to pain management from my family
doctor. In 2009 I was placed with Dr. Greenspan at Pain Care who
continued my medications and treating any new issues and was lowering
my medications.

       At my daughters 1st visit with Physician Assistant Christopher
Clough I made the comment how nice he was and how easy he was to talk
to. Clough said I could switch providers so it would be easier for my
daughter and my visits to be combined.

      January 2012 I was switched to PA Clough and again followed his
instructions without questioning. In June 2013, after talking about lowering
my medications for months and Clough wrote in my records that my
current medication was working he switched it to Subsys 400 MCG. I was
then increased to double at 800 MCG within a month and eventually to the
1600 MCG and taking 360 sprays a month.

      During my time on Subsys I would fall asleep while talking and while
eating. My friends stopped coming over and eventually stopped talking to
me. My husband stopped taking me out for dinner and threatened leaving
me. When I had to ask my husband and daughters to hold my medications
and only give me the Subsys for the time they were gone and I would go
searching for where it was hidden and they had counted to see if I got into
them I was ashamed and humiliated. I had never had to ask this of them
before Subsys.

      During my time on Subsys/Fentanyl I have been in and out of
hospitals due vomiting, abdominal pain and breathing issues. Everytime I
went to the emergency room and was asked about medications I was on
either a nurse, paramedic or a doctor would tell me I need to get off the
opiods. I felt like I was looked at like a drug addict. I would try to avoid
going but due to the shakes,sweating, abdominal pain and the fact I could
not stop vomiting on my own I would have no choice.

       PA Clough I felt was a nice guy and he did assist me with advice on
personal issues and I will never forget it. But when I first heard about the
Insys kickbacks I was so mad and hurt that the doctor (PA) that I trusted
for 3 years decided that he would basically sell his medical license to Insys.
I am furious at the Insys employees who dangelled the sham incentives to
Clough. But it comes down to the fact they did not take the Hippocratic
Oath. Christopher Clough did. In the oath it says “ I will use treatment to
help the sick according to my ability and judgment, but never with a view to
injury and wrongdoing”. Cloughs judgment was impaired due to Insys
bribes. The oath also states “ Neither will I administer a poison to
anybody”... Subsys was a poison and I paid the price when I was given such
a high dose and ended up losing my job and could have lost my life as
others have.

      Due to this case and my testimony that I gave I have changed the way
I do things. I no longer accept what any doctor says without asking
questions and doing my own investigation. I will no longer accept what I do
not understand and I will not be a yes mam anymore. So I do thank you for
that. I’d also like to ask for leniency on Clough as he can not support his
family from prison. Me asking for this takes a lot as I am forever hurt by
this whole situation but I do not feel Christopher Clough going to prison for
many years will change anything as he already lost his medical license and
can not practice anymore.




Thank you for your time,




Colleen P
